BILLINGS, Chief Judge,
dissenting.
I am in agreement with the principal opinion’s holdings except as to the ruling concerning appellant’s complaint regarding the jury selection process. I would hold, for reasons which follow, appellant is not entitled to an evidentiary hearing on that issue.
First of all, appellant’s motion on this ground is conclusionary and fails to plead facts in support thereof. This dereliction is, in itself, sufficient to support the trial court’s denial of a hearing on this issue.
Secondly, and of equal import, is the fact that Missouri has long followed the rule that a challenge to a jury array or panel must be timely presented or it is waived. State v. Turnbough, 498 S.W.2d 567 (Mo.1973). The trial court’s order denying appellant relief expressly found that the record in his 1966 trial showed appellant was not entitled to relief and therefore not entitled to an evidentiary hearing. Inherent in that finding is a determination that a timely challenge to the array or panel was not made by the appellant.
It is true that in Ross v. Wyrick, 581 F.2d 172 (8th Cir. 1978), a three-judge panel of the federal judiciary ruled, contrary to our ruling in State v. Ross, 530 S.W.2d 457 (Mo.App.1975), that a prima facie case of jury discrimination was demonstrated in Mississippi County, Missouri, but an examination of that opinion will disclose that the pivotal peg which the court hung its decision on was possible racial discrimination in the makeup of the jury panel in the trial of a Negro. Furthermore, in Ross, a timely motion to strike the jury panel was made.
Arnold v. Wainwright, cited in the principal opinion, squarely recognizes that in applying federal standards on federal habeas corpus, the failure to comply with state procedural law constitutes a waiver of the right to challenge the petit jury composition. The court applied the failure-to-object standard and held Florida’s procedural rule requiring a timely challenge to a jury panel precluded habeas relief.
I would affirm the judgment of the trial court.